DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (cls. 1-10) in the reply filed on 12/2/2020 is acknowledged.  The traversal is on the ground(s) that claim 11 is amended to now recite identical limitations to claim 1.  The Examiner agrees, and the restriction has been withdrawn. 

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a recycle refrigerant stream” in lines 16-17 and again in line 20, which renders the claim indefinite as it is unclear if the claim intends to refer to the same recycle refrigerant stream or if there are two, different recycle refrigerant streams in the claimed invention. For the purposes of examination, the Examiner will interpret the claim to be referring to the same recycle refrigerant stream

Regarding claim 10, the claim recites “a portion of the recycle refrigerant stream” which renders the claim indefinite as it is unclear which of the two recycle refrigerant streams recited in claim 1 is being referenced to in claim 10. Clarification is requested. 

Regarding claim 11, the claim is rejected for the same reasons noted above in the rejection of claim 1. 

Regarding claim 14, the term "around" in claim 14 is a relative term which renders the claim indefinite.  The term "around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the claim to mean that the pressure is between 265 and 350 PSIA.

Claims 2-10 are rejected based on their dependency to claim 1. 
Claims 12-20 are rejected based on their dependency to claim 11. 
Claim 15 is rejected based on its dependency to claim 14. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is O’Brien (US 2003/0177786) in view of Karbosky (US 4,331,461), Mak (US 2017/0051970) and Jager (US 2011/0023536).
	The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
A system for removing nitrogen from a feed stream comprising nitrogen, methane, ethane, and other components to produce a methane product stream, an NGL product stream, and a nitrogen vent stream the system comprising: a first separator wherein the feed stream is separated into a first overhead stream and a first bottoms stream; a first fractionating column wherein the first overhead stream is separated into a second overhead stream and a second bottoms stream; an expander for expanding the first overhead stream prior to the first fractionating column; a second fractionating column wherein the first bottoms stream and second bottoms stream are separated into a third overhead stream and a third bottoms stream; a third fractionating column wherein at least a first NRU feed stream separated into a fourth overhead stream and a fourth bottoms stream; a first heat exchanger for cooling a first portion of the feed stream prior to the first separator and cooling a first portion of the second overhead stream prior 
While O’Brien as modified does teach a very general combination of known components of the claimed invention, there are significant structural differences between the claimed invention and the references that the Examiner believes would not be obvious to modify to one of ordinary skill in the art, absent impermissible hindsight. Specifically, limitations such as: “a third fractionating column wherein at least a first NRU feed stream separated into a fourth overhead stream and a fourth bottoms stream; a first heat exchanger for cooling a first portion of the feed stream prior to the first separator and cooling a first portion of the second overhead stream prior to the third fractionating column through heat exchange with the fourth bottoms stream and a recycle refrigerant stream; a second heat exchanger for cooling the first portion of the second overhead stream after the first heat exchanger and prior to the third fractionating column through heat exchange with the fourth bottoms stream and a recycle refrigerant stream; wherein the first NRU feed stream comprises the first portion of the second overhead stream; wherein the third bottoms stream is the NGL product stream and comprises at least 90% of the ethane from the feed stream; wherein the fourth overhead stream is the nitrogen vent stream; and wherein the methane product stream comprises the fourth bottoms stream.”
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/               Examiner, Art Unit 3763                                                                                                                                                                                         

/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763